Title: To Benjamin Franklin from Madame Brillon, 20 [December 1778]?
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce dimanche 20 [December, 1778?]
Voila mon chér papa votre lettre avéc les corréctions que vous m’avés demandés; je ne puis m’empecher de rire quand je vois un grand homme se soumettre humblement a l’ignorance d’une fémme pour apprendre une langue qu’elle ne sçait qu’imparfaitement; le zéle me soutiendra, que ne sacrifieroisje pas a l’envie de vous éstre utile! Je corrigerai tant que vous voudrés, je n’en serai pas plus orgueilleuse. Si j’avois jamais un mouvement de ce sentiment que je méprise, votre amitié pour moi pourroit seule me le donner:
je pense a nos affaires de paradis; peut estre vous serat t’il pérmis un peu plus de liberté vis a vis de moi, si par bonheur les anges ne se sont pas corrompus avéc les viérges come je le crains fort; les moeurs sont si mauvaises partout—sçavés vous mon chér papa qu’on a critiqué l’habitude si douce que j’ai prise de me méttre sur vos genouils, et celle que vous avés de me demandér ce que je vous refuse toujours: on voit du mal par tout dans ce chien de pays, moi qui ai la bonhommie des amériquains cela m’impatiente; mais il faut que les sages tollérent les foux, les méchants, et les sots; ostons leur les moyens de parlér et de nuire, aimons nous toujours, et jouissons du bonheur de valoir mieux qu’eux:
